      Case 3:20-cv-00385-DPM Document 31 Filed 09/10/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JEREMIE BROOKS
ADC #660149                                                       PLAINTIFF

v.                      No. 3:20-cv-385-DPM

KEVIN MOLDER, Sheriff, Poinsett
County Detention Facility; TRISH
MARSHALL, Administrator, Poinsett
County Detention Facility; DOYLE
RAMEY, Jail Supervisor, Poinsett County
Detention Facility; SUSAN COX, Nurse,
Poinsett County Detention Facility; and
REGINA HINDMAN                                               DEFENDANTS

                               ORDER
     The   Court   adopts    Magistrate Judge           Ervin's    unopposed
recommendation, Doc. 30.    FED.   R.   CIV.   P. 72(b) (1983 addition to the
advisory committee notes). Motion for summary judgment, Doc. 26,
granted. Brooks' s complaint will be dismissed with prejudice.
     So Ordered.



                                                         y
                                   D .P. Marshall Jr.
                                   United States District Judge

                                        /0 ~ ~(};;..._(
